Exhibit 10.1

     
(AIA LOGO) [w79342w7934201.gif]
  Document A102TM – 2007

Standard Form of Agreement Between Owner and Contractor where the basis of
payment is the Cost of the Work Plus a Fee with a Guaranteed Maximum Price



AGREEMENT made as of the 8th day of June in the year 2010
(In words, indicate day, month and year.)
BETWEEN the Owner:
(Name, address and other information)
Washington Gas Light Company
6801 Industrial Blvd.
Springfield, Virginia 22151
and the Contractor:
(Name, address and other information)
Hitt Contracting Inc.
2900 Fairview Park Drive
Falls Church, Virginia 22042
for the following Project:
(Name, location and detailed description)
The Springfield Operations Center as represented in the drawings and
specifications
The Architect:
(Name, address and other information)
Fox Architects
1121 14th Street, NW
3rd Floor
Washington, D.C. 20005
The Owner and Contractor agree as follows.
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
This document is not intended for use in competitive bidding.
AIA Document A201™–2007, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.



                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     1  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



TABLE OF ARTICLES

1   THE CONTRACT DOCUMENTS   2   THE WORK OF THIS CONTRACT   3   RELATIONSHIP OF
THE PARTIES   4   DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION   5   CONTRACT
SUM   6   CHANGES IN THE WORK   7   COSTS TO BE REIMBURSED   8   COSTS NOT TO BE
REIMBURSED   9   DISCOUNTS, REBATES AND REFUNDS   10   SUBCONTRACTS AND OTHER
AGREEMENTS   11   ACCOUNTING RECORDS   12   PAYMENTS   13   DISPUTE RESOLUTION  
14   TERMINATION OR SUSPENSION   15   MISCELLANEOUS PROVISIONS   16  
ENUMERATION OF CONTRACT DOCUMENTS   17   INSURANCE AND BONDS

ARTICLE 1 THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement, all of
which form the Contract, and are as fully a part of the Contract as if attached
to this Agreement or repeated herein. The Contract represents the entire and
integrated agreement between the parties hereto and supersedes prior
negotiations, representations or agreements, either written or oral. If anything
in the other Contract Documents, other than a Modification, is inconsistent with
this Agreement, this Agreement shall govern.
ARTICLE 2 THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
except as specifically indicated in the Contract Documents to be the
responsibility of others.
ARTICLE 3 RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
Owner and exercise the Contractor’s skill and judgment in furthering the
interests of the Owner; to furnish efficient business administration and
supervision; to furnish at all times an adequate supply of workers and
materials; and to perform the Work in an expeditious and economical manner
consistent with the Owner’s interests. The Owner agrees to furnish and approve,
in a timely manner, information

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     2  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



required by the Contractor and to make payments to the Contractor in accordance
with the requirements of the Contract Documents.
ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.
Excepting the Pre-Construction Services which commenced on or about February 3,
2010, the date of commencement of the Work shall be established based upon a
written authorization to proceed (“Authorization to Proceed”) from Owner to
Contractor. Pre-Construction Services shall include bidding the Construction
Documents to subcontractors and suppliers; including such services as delineated
in paragraphs 3.1 through 3.5 of the Scope of Services in the RFP issued by
Washington Gas and Articles 10 herein. Contractor is not authorized to obligate
Owner to any cost of the Work without Owner’s express written approval.
Should the Owner elect not to issue the Authorization to Proceed for any reason
during or subsequent to the completion of Preconstruction Services (effectively
canceling the project), the Owner agrees to pay the Contractor Ninety-Thousand
Dollars ($90,000) for the Preconstruction Services performed by Contractor. In
the event the Owner issues the Authorization to Proceed (effectively proceeding
with the project), then Owner shall only pay Forty-Thousand Dollars ($40,000) to
the Contractor for the Contractor’s performance of Pre-Construction Services.
If, prior to commencement of the Work, the Owner requires time to file mortgages
and other security interests, the Owner’s time requirement shall be as follows:
not applicable
§ 4.2 The Contract Time shall be measured from the date of commencement.
§ 4.3 The Contractor shall achieve Substantial Completion of the Work as
follows:
The date of Substantial Completion for each Portion of the Work shall be
mutually agreed upon between Owner and Contractor and shall be established in
the Authorization to proceed issued by Owner.

      Portion of Work   Substantial Completion date
Sitework
  As Established in the Authorization to Proceed
Industrial Building
  As Established in the Authorization to Proceed
Parking Garage
  As Established in the Authorization to Proceed
Office Building
  As Established in the Authorization to Proceed

, subject to adjustments of this Contract Time as provided in the Contract
Documents.
(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time, or for bonus payments for early
completion of the Work.)
not applicable
ARTICLE 5 CONTRACT SUM
§ 5.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Overhead & Fee.
§ 5.1.1 The Contractor’s Overhead & Fee:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee.)
[REDACTED]
§ 5.1.2 The method of adjustment of the Contractor’s Overhead & Fee for changes
in the Work:

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     3  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



One and one quarter percent (1.25%) Contractor’s Overhead & Fee for all change
orders which shall be applied to the net of both adds and deducts or increases
or decreases in the Cost of the Work. Notwithstanding anything to the contrary
contained herein, Contractor shall not charge any Contractor Overhead & Fee
whatsoever for the first $500,000 in change order costs from subcontractors,
self-performed work or suppliers, but shall charge only for the actual
reasonable costs from subcontractors, self-performed work or suppliers; any and
all of which shall be subject to Owner’s approval.
§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work:
Ten percent (10%)
§5.1.4 Rental rates for Contractor-owned equipment shall not exceed Zero ( 0% )
of the standard rate paid at the place of the Project.
§ 5.1.5 Unit prices, if any:
(Identify and state the unit price; state the quantity limitations, if any, to
which the unit price will be applicable.)

          Item   Units and Limitations   Price Per Unit
To Be Determined, if applicable
  To Be Determined, if applicable   To Be Determined, if applicable

§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The Contract Sum is guaranteed by the Contractor not to exceed see below
provisions         , subject to additions and deductions by Change Order as
provided in the Contract Documents. The Contract Sum is referred to synonymously
in the Contract Documents as the Contract Sum or the Guaranteed Maximum Price
(“GMP”). Costs which would cause the Guaranteed Maximum Price to be exceeded
shall be paid by the Contractor without reimbursement by the Owner.
(Paragraph deleted)
The GMP shall be expressly delineated in the Authorization to Proceed by Owner
and shall be based upon the aggregate sum of the Best Qualified Bids (defined
herein) from subcontractor and suppliers as each are approved by Owner plus
Contractor’s General Conditions (which such General Conditions are delineated in
Exhibit E-1 and E-2 attached hereto and made a part hereof), Contractor’s
Overhead & Fee, Contingency as delineated herein and other Owner approved direct
Contractor costs where no Overhead & Fee is charged (i.e., builder’s risk
insurance, performance and payment bonds, permits, government inspection fees).
§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:
(Paragraph deleted)
The alternates are to-be-determined and will be established as part of the
Authorization to Proceed.
§ 5.2.3 Allowances included in the Guaranteed Maximum Price, if any:
(Paragraph deleted)

      Item   Price
Allowances, if any, are to-be-determined and shall be established as part of the
Authorization to Proceed.
   

§ 5.2.4 Assumptions, if any, on which the Guaranteed Maximum Price is based:
Notwithstanding the Contingency noted in this Section 5.2.4, assumptions, if
any, are to-be-determined and shall be established as part of the Authorization
to Proceed.
Owner agrees to establish, as part of the GMP, a Contingency in the amount of
Three Hundred Thousand Dollars ($300,000). The Contingency is established solely
for the purpose to resolve Contractor claims with regards to

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     4  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



discrepancies (“Gaps in the Scope of Work”), to the extent any exist, between
the Plans and Specifications and the GMP at the subcontractor and/or supplier
level. Contractor shall use its commercially reasonable best efforts to obviate,
mitigate or limit any such claims prior to seeking Owner’s approval to draw
against the Contingency.
Any and all uses of the Contingency shall be subject to the Owner’s express
approval prior to its use by Contractor. Any draw down by the Contractor of the
Contingency, as approved by Owner, shall include Contractor’s Overhead & Fee,
but shall not include additional Contractor General Conditions; unless expressly
approved by Owner. Any remaining unused Contingency shall, at the final
completion of the Project, be credited one-hundred percent (100%) to the Owner.
Such Contingency is not part of any Shared Savings calculations. It is
anticipated by Contractor and Owner that the Contingency is sufficient for the
purposes expressed herein. Nonetheless and notwithstanding anything to the
contrary contained herein, in the event that the Owner approved draw down on the
Contingency is exhausted, the Contractor may seek from Owner additional
contingency funds to cover other Gaps in the Scope of Work which shall be
subject to Owner’s reasonable approval. Notwithstanding the Contingency noted
above, the Owner shall carry within its Project budget other contingencies Owner
deems appropriate in its sole and absolute discretion.
§ 5.2.5 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom and as expressly approved
by Owner. Such further development does not include such things as changes in
scope, systems, kinds and quality of materials, finishes or equipment, all of
which, if changed and required, shall be incorporated by Change Order.
§ 5.2.6 Shared Savings Between Owner and Contractor. Owner desires to
incentivize the Contractor to help Owner to reduce the cost of the Work without
diluting the functionality or workmanship quality of the completed Work. Any
Shared Savings will accrue seventy-five percent (75%) to the benefit of the
Owner and twenty-five percent (25%) to the benefit of the Contractor. Shared
Savings are defined and determined as follows:

  a)   Shared Savings are those savings derived solely from all subcontracted
work including but not limited to suppliers and sundry vendors.     b)   Shared
Savings shall be established in the following manner:

  1.   Upon receipt of the initial bids for the Work from subcontractors and
suppliers, Contractor shall recommend and Owner shall select the Best Qualified
Bidder for each trade or work discipline. All selections shall be subject to
Owner’s express approval and in Owner’s sole and absolute discretion.     2.  
The Best Qualified Bidder from each trade and/or supplier discipline is the
bidder which offers the best overall value to Owner taking into account cost,
schedule, project team, supplier diversity — i.e., Minority Disadvantaged
Business Enterprise (“MDBE”) status, ability to perform to Contractor’s and
Owner’s expectations, and if any, clarifications and exceptions.     3.   The
sum total of the Best Qualified Bidder from each trade and/or supplier
discipline combined with Contractor’s General Conditions, Overhead & Fee and
other Owner approved direct Contractor costs where no Overhead & Fee is charged
(i.e., builder’s risk insurance, performance and payment bonds, permits,
government inspection fees) shall establish the GMP; which shall become the
Contract Sum. In no event shall the GMP be established as the Contract Sum
without the Owner’s advance written approval; which Owner may withhold in its
sole and absolute discretion.     4.   Upon establishment of the Contract Sum
and Authorization to Proceed from Owner in part or in whole, Contractor shall
endeavor, in good faith to ethically negotiate best and final prices (“BAFO
Prices”) from the Best Qualified Bidders to reduce the cost of the Work to the
Owner. The cumulative sum of the mathematical difference between each of the
Best Qualified Bidders’ original bids and each of the BAFO Prices shall
establish the Shared Savings.     5.   Contractor’s Overhead & Fee shall not be
applied to or paid on top of any of Contractor’s Shared Savings.     6.  
Contractor shall not be allowed to add costs or allowances of any kind to the
original bids of the Best Qualified Bidders or to the BAFO Prices without the
Owner’s advance written approval; which shall not be unreasonably withheld by
the Owner.

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     5  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



  6.   Contractor’s General Conditions, Overhead & Fee are not part of any
Shared Savings calculations.     7.   Contractor’s allowances and/or
contingencies are not part of any Shared Savings calculations. Any allowances or
contingencies (to the extent the Owner allows and expressly approves any
contingencies) not fully obligated or spent shall accrue one hundred percent
(100%) to the Owner.     8.   Reductions in scope of Work which reduce the
Contract Sum, as expressly approved by Owner and implemented by Contractor, are
not a part of any Shared Savings calculations. Any savings resulting from such
reductions in scope of Work shall accrue one hundred percent (100%) to the
Owner. However, in such event, Contractor shall not have to credit to Owner and
shall be entitled to keep its proportionate Overhead & Fee in the Contract Sum
directly related to the proportionate value of the reduced Work by Owner.     9.
  Self-performed work shall not be included in any Shared Savings calculation
unless there is a direct benefit to the Owner and only upon Owner’s advance
approval; which may be withheld in Owner’s sole and absolute discretion.

  c)   Contractor shall not obligate, appropriate, use or draw down on any of
Contractor’s portion of Shared Savings without the Owner’s advance written
approval, which Owner may withhold in its sole and absolute discretion, except
at the end of the project and in accordance with the procedures herein.     d)  
Owner, at the sooner to occur of 120 calendar days from the Authorization to
Proceed or the final establishment of the BAFO Prices for the Work, in its sole
and absolute discretion, may use any and all of its portion of accrued Shared
Savings (created through the Subcontractor Buy Out process) to pay for Owner
approved change orders, or Owner may use any and all of Owner’s accrued portion
of the Shared Savings to reduce the Contract Sum.     e)   There shall be no
inequitable gain, unjust enrichment or benefit to the Contractor from the Shared
Savings outside the express purpose and calculation of the Shared Savings as
delineated herein.     f)   Contractor shall create, maintain and provide Owner
a Shared Savings tracking report on an on-going basis but no less than once per
month. Such tracking report will identify the date, source and amount of the
savings by item and in total with Owner’s and Contractor’s cumulative savings
clearly delineated.     g)   Contractor shall not be entitled to receive any of
Contractor’s accrued Shared Savings until the final payment by Owner, unless
otherwise expressly approved in advance and in writing by the Owner. Such Shared
Savings reconciliation shall be part of the final payment application submitted
by Contractor to Owner. Notwithstanding anything contained herein to the
contrary, Owner may elect to authorize the disbursement to Contractor of
fifty-percent (50%) of Contractor’s accrued Shared Savings at fifty-percent
completion of the Work via a duly prepared and executed Application for Payment
as approved by Owner. If Owner so elects, then the final fifty-percent (50%) of
Contractor’s accrued Shared Savings shall be disbursed by Owner upon Final
Completion of the Work via a duly prepared and executed Application for Payment
as approved by Owner.

ARTICLE 6 CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201–2007, General Conditions of the Contract for Construction; subject
to Owner’s approval.
§ 6.2 In calculating adjustments to subcontracts the terms “cost” and “Fee” as
used in Section 7.3.3.3 of AIA Document A201–2007 and the term “costs” as used
in Section 7.3.7 of AIA Document A201–2007 shall have the meanings assigned to
them in AIA Document A201–2007 and in Articles 5, 7 and 8 of this Agreement.
§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201–2007 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the term “Fee” shall mean the Contractor’s Overhead & Fee as
defined in Section 5.1.1 of this Agreement.
§ 6.4 [Intentionally Omitted]

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     6  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



§ 6.5 Any Value Engineering that is accepted must be documented by the Architect
and Engineer of Record with drawings and specifications as necessary to allow
competitive pricing by the subcontractors.
ARTICLE 7 COSTS TO BE REIMBURSED
§ 7.1 COST OF THE WORK
§ 7.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.
§ 7.1.2 Where any cost is subject to the Owner’s prior approval, the Contractor
shall obtain this approval prior to incurring the cost.
§ 7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or at off-site workshops as
delineated in Exhibit E-1 General Conditions and Exhibit E-2 General Conditions
attached hereto and made a part hereof. Such General Conditions includes all
fringe benefits, general and administrative burden and any and all taxes or
sundry costs of any kind applicable to Contractor’s employees excepting only
Contractor’s Overhead & Fee.
§ 7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel as delineated in Exhibit E-1 General Conditions and Exhibit E-2
General Conditions attached hereto and made a part hereof. Such General
Conditions includes all fringe benefits, general and administrative burden and
any and all taxes or sundry costs of any kind applicable to Contractor’s
employees excepting only Contractor’s Overhead & Fee.
§ 7.2.3 Contractor represents and warrants to Owner that the staff and charges
delineated in Exhibits E-1 and E-2 are sufficient to execute the Work using the
Contractor’s best skill and attention. Excepting for changes in the Work
approved by the Owner subsequent to the Authorization to Proceed, there shall be
no increase in General Conditions charges.
(Paragraphs deleted)
§ 7.3 SUBCONTRACT COSTS
Payments made by the Contractor to Subcontractors in accordance with the
requirements of this Agreement and the subcontracts.
§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.
§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner in a change order as a
deduction from the Cost of the Work.
§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment
and hand tools not customarily owned by construction workers that are provided
by the Contractor at the site and fully consumed in the performance of the Work
all of which are provided by Contractor as part of its non-personnel costs as
delineated in Exhibit E-1 General Conditions.
§ 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor from an arms-length unrelated third party equipment rental company at
the site and costs of transportation, installation, minor repairs, dismantling
and removal; which are provided by Contractor as part of its non-personnel costs
to the extent delineated in Exhibit E-1 General Conditions..
§ 7.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal; some of which are provided by Contractor as part of its
non-personnel costs as delineated in Exhibit E-1 General Conditions.

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     7  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office all of
which are provided by Contractor as part of its non-personnel costs as
delineated in Exhibit E-1 General Conditions.
§ 7.5.5 [Intentionally Omitted]
§ 7.5.6 Beginning with the Authorization to Proceed, the general conditions
costs delineated in Exhibit-1 General Conditions shall be billed monthly on a
pro-rata basis over the entire schedule for the Work. For example, if the
construction schedule approved by the Owner is seventy-five (75) weeks in
duration, then the $1,600,000 of General Conditions costs are divided equally
over that period and billed monthly on the basis of $21,333 per week.
In no event shall general conditions be charged beyond the Substantial
Completion date(s) including but not limited to incomplete, corrective or
warranty work.
§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 Premiums for that portion of bonds required by the Contract Documents
that can be directly attributed to this Contract.
§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Contractor is liable.
§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents, or at Owner’s request, to pay at cost without Contractor mark up.
§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201–2007 or by other provisions
of the Contract Documents, and which do not fall within the scope of
Section 7.7.3.
§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Overhead & Fee or subject to the Guaranteed Maximum Price. If
such royalties, fees and costs are excluded by the last sentence of Section 3.17
of AIA Document A201–2007 or other provisions of the Contract Documents, then
they shall not be included in the Cost of the Work.
§ 7.6.6 [Intentionally Omitted]
§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility in the Contract Documents.
§ 7.6.8 [Intentionally Omitted]
§7.6.9 [Intentionally Omitted]
§ 7.6.10 That portion of the reasonable expenses of the Contractor’s supervisory
or administrative personnel incurred while traveling in discharge of duties
connected with the Work all of which are provided by Contractor as part of
non-personnel costs as delineated in Exhibit E-1 General Conditions (even if the
value is $0 in such Exhibit, such costs are included by Contractor at no
additional charge to Owner).
§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     8  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



§ 7.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of AIA Document A201–2007.
§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor including but not limited to its
Subcontractors, Suppliers or others under contract with the Contractor.
§ 7.8 RELATED PARTY TRANSACTIONS
§ 7.8.1 For purposes of Section 7.8, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Contractor; any entity in which any stockholder in, or
management employee of, the Contractor owns any interest in excess often percent
in the aggregate; or any person or entity which has the right to control the
business or affairs of the Contractor. The term “related party” includes any
member of the immediate family of any person identified above.
§ 7.8.2 If any of the costs to be reimbursed arise from a transaction between
the Contractor and a related party, the Contractor shall notify the Owner of the
specific nature of the contemplated transaction, including the identity of the
related party and the anticipated cost to be incurred, before any such
transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Contractor shall procure the
Work, equipment, goods or service from the related party, as a Subcontractor,
according to the terms of Article 10. If the Owner does not authorize the
transaction, the Contractor shall procure the Work, equipment, goods or service
from some person or entity other than a related party according to the terms of
Article 10.
ARTICLE 8 COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include the items listed below:

  .1   Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office,
except as specifically provided in Section 7.2.;     .2   Expenses of the
Contractor’s principal office and offices other than the site office;     .3  
Overhead and general expenses, except as may be expressly included in Article 7;
    .4   The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work;     .5   Except as provided in
Section 7.7.3 of this Agreement, costs due to the negligence or failure of the
Contractor, Subcontractors and suppliers or anyone directly or indirectly
employed by any of them or for whose acts any of them may be liable to fulfill a
specific responsibility of the Contract;     .6   Any cost not specifically and
expressly described in Article 7; and     .7   Costs, other than costs included
in Change Orders approved by the Owner, that would cause the Guaranteed Maximum
Price to be exceeded.

ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment from the Owner, or (2) the Owner
has deposited funds with the Contractor with which to make payments; otherwise,
cash discounts shall accrue to the Contractor. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to the Owner, and the Contractor shall make provisions so that they can be
obtained by Owner.
§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited in a change order to the Owner as a deduction from
the Cost of the Work.
ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not perform with the
Contractor’s own personnel shall be performed under subcontracts or by other
appropriate agreements with the Contractor. The Owner may designate specific
persons from whom, or entities from which, the Contractor shall obtain bids. The
Contractor shall submit to Owner in advance for Owner’s approval a list of
subcontractors from which Contractor will seek bids. No

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     9  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



subcontractor may be invited to bid without the Owner’s advance approval.
Furthermore, Contractor must obtain Owner’s advance approval of all
subcontractor bid packages prepared by Contractor, including but not limited to
instructions to bidders and bid forms. The Contractor shall obtain bids from
Subcontractors and from suppliers of materials or equipment fabricated
especially for the Work and shall deliver such bids to the Owner. Owner, at its
sole election, may observe the receipt of bids at Contractor’s offices
simultaneously with the submissions thereof. Contractor shall prepare for
Owner’s review a comparative bid abstract analysis of the competitive bids by
trade. Contractor shall review each bid to determine the best value to Owner and
shall endeavor to ensure that there are no Gaps in Scopes of Work which are not
covered by a respective subcontractor or supplier. The Owner shall then
determine and have final approval, with the advice of the Contractor and the
Architect and Owner’s consultants, as to which bids will be accepted. The
Contractor shall not be required to contract with anyone to whom the Contractor
has demonstrated reasonable objection.
§10.2
When a specific bidder (1) is recommended to the Contractor by the Owner; (2) is
qualified to perform that portion of the Work; (3) is not objected to by the
Contractor unless in good faith and for valid demonstrable reasons and (4) has
submitted a bid that conforms to the requirements of the Contract Documents
without reservations or exceptions, and the Owner requires that such bid be
accepted, then the Contractor shall use such bid as part of establishing the
Guaranteed Maximum Price.
§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. If the Subcontract is awarded on a
cost-plus a fee basis, the Contractor shall provide in the Subcontract for the
Owner to receive the same audit rights with regard to the Subcontractor as the
Owner receives with regard to the Contractor in Article 11, below.
§ 10.4 The Contractor may elect to propose self-performed work. However, at
Owner’s sole and absolute discretion, the Contractor will still be required to
competitively bid such work to independent subcontractors. The Contractor agrees
to submit its own sealed competitive bid directly to Owner no less than
twenty-four (24) hours in advance of the subcontractor bid due date for any such
work it proposes to self-perform. Any and all labor rates for self-performed
work shall include full fringe benefit burden and all taxes.
Owner is not bound to use the Contractor’s own forces for any reason, and may
require the Contractor to hire and engage a subcontractor(s) to perform the
Work. Owner may install any natural gas piping, services, equipment or
facilities itself.
ARTICLE 11 ACCOUNTING RECORDS
The Contractor shall keep full and detailed records and accounts related to the
cost of the Work and exercise such controls as may be necessary for proper
financial management under this Contract and to substantiate all costs incurred;
particularly as it relates to MDBE expenditures. The accounting and control
systems shall be satisfactory to the Owner. The Owner and the Owner’s auditors
shall, during regular business hours and upon reasonable notice, be afforded
access to within three (3) business days, and shall be permitted to audit and
copy, the Contractor’s records and accounts, including complete documentation
supporting accounting entries, books, correspondence, instructions, drawings,
receipts, subcontracts, Subcontractor’s proposals, purchase orders, vouchers,
memoranda, copies of checks and other data relating to this Contract. The
Contractor shall preserve these records for a period of three years after final
payment, or for such longer period as may be required by law.
ARTICLE 12 PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     10  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month.
§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the 25th day of a month, the Owner shall make payment of the
certified amount to the Contractor not later than the 30th day of the following
month. If an Application for Payment is received by the Architect after the
application date fixed above, payment shall be made by the Owner not later than
forty-five (45) days after the Architect receives the Application for Payment.
§ 12.1.4 [Intentionally Omitted]
§ 12.1.5 Each Application for Payment shall be based on the Owner approved
schedule of values submitted by the Contractor in accordance with the Contract
Documents. The schedule of values shall allocate the entire Guaranteed Maximum
Price among the various portions of the Work in accordance with the
subcontractor and supplier bids approved by the Owner, except that the
Contractor’s Overhead & Fee and General Conditions each shall be shown as single
separate items. The schedule of values shall be prepared in such form and
supported by such data to substantiate its accuracy as the Owner and Architect
may require. This schedule, unless objected to by the Owner and Architect, shall
be used as a basis for reviewing the Contractor’s Applications for Payment.
§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the percentage of that
portion of the Work which has actually been completed or for materials received
and stored either in place (on-site) or off-site subject to Contractor’s
fulfillment of all conditions outlined in the A201-General Conditions including
but not limited to Articles 9.3.2 and 9.3.3 of the A201. Each Application for
Payment must be submitted by Contractor to Owner with duly executed lien waivers
and releases (in a form approved by Owner) for the Contractor and each of its
Subcontractors, Suppliers or other sundry vendors. No payments shall be made by
Owner for any value where a lien waiver and release is not provided with a
Payment Application.
§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

  .1   Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values less retainage often percent
(10%). Pending final determination of cost to the Owner of changes in the Work,
amounts not in dispute shall be included as provided in Section 7.3.9 of AIA
Document A201–2007;     .2   Add that portion of the Guaranteed Maximum Price
properly allocable to materials and equipment delivered and suitably stored at
the site for subsequent incorporation in the Work, or if approved in advance by
the Owner, suitably stored off the site at a location agreed upon in writing
less retainage of ten percent (10%);     .3   Notwithstanding anything contained
herein to the contrary, in all instances the amounts billed by Contractor in
each Application for Payment against the Schedule of Values shall be based upon
actual invoices received from Contractor’s Subcontractors and Suppliers as
approved by Contractor.     .4   Add the Contractor’s General Conditions and
Overhead & Fee, less retainage of ten percent (10%). The Contractor’s Overhead &
Fee shall be computed upon the Cost of the Work at the rate stated in
Section 5.1.1;     .5   [Intentionally Omitted];     .6   Subtract the aggregate
of previous payments made by the Owner;     .7   Subtract the shortfall, if any,
resulting from errors subsequently discovered by the Owner in such
documentation; and     .8   Subtract amounts, if any, for which the Owner,
Architect, or Owner’s Agent have withheld or nullified a Certificate for Payment
as provided in Section 9.5 of AIA Document A201–2007.

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     11  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



§ 12.1.8 The Owner at its sole and absolute election, may reduce the retainage
to five percent (5%) upon fifty-percent (50%) completion of the Work and/or
Owner may elect to not withhold any retainage for any subcontractor whose work
is finally completed and for which there is no outstanding incomplete punchlist
items.
§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect has made exhaustive or continuous
on-site inspections; or that the Architect has made examinations to ascertain
how or for what purposes the Contractor has used amounts previously paid on
account of the Contract. Such examinations, audits and verifications, if
required by the Owner, will be performed by the Owner’s Agent or auditors acting
in the sole interest of the Owner.
§12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when

  .1   the Contractor has fully performed the Contract except for the
Contractor’s responsibility to correct Work as provided in Section 12.2.2 of AIA
Document A201–2007, and to satisfy other requirements, if any, which extend
beyond final payment;     .2   the Contractor has submitted all documentation
(“as-builts”) and O&M manuals as required by the Contract Documents;     .3  
the Contractor has provided all Owner/Operator training on equipment as required
by the Contract Documents;     .4   the Contractor has submitted all final lien
releases and waivers from itself and all subcontractors and suppliers;     .5  
the Contractor has submitted a final accounting for the Cost of the Work
including MDBE and Shared Savings accounting and a final Application for
Payment; and     .6   a final Certificate for Payment has been issued by the
Architect and approved by Owner.

§ 12.2.2 The Owner and/or the Owner’s auditors will review and report in writing
on the Contractor’s final accounting within 30 days after delivery of the final
accounting to the Owner and Architect by the Contractor. Based upon such Cost of
the Work as the Owner and/or the Owner’s auditors report to be substantiated by
the Contractor’s final accounting, and provided the other conditions of
Section 12.2.1 have been met, the Architect will, within seven days after
receipt of the written report of the Owner and/or the Owner’s auditors, either
issue to the Owner a final Certificate for Payment with a copy to the
Contractor, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding a certificate as provided in Section 9.5.1 of the AIA
Document A201–2007. The time periods stated in this Section 12.2.2 supersede
those stated in Section 9.4.1 of the AIA Document A201–2007. The Architect is
not responsible for verifying the accuracy of the Contractor’s final accounting.
§ 12.2.3 If the Owner and/or the Owner’s auditors report the Cost of the Work as
substantiated by the Contractor’s final accounting to be less than claimed by
the Contractor, the Contractor shall be entitled to request mediation of the
disputed amount without seeking an initial decision pursuant to Section 15.2 of
A201–2007. A request for mediation shall be made by the Contractor within
30 days after the Contractor’s receipt of a copy of the Architect’s final
Certificate for Payment. Failure to request mediation within this 30-day period
shall result in the substantiated amount reported by the Owner and/or the
Owner’s auditors becoming binding on the Contractor. Pending a final resolution
of the disputed amount, the Owner shall pay the Contractor the undisputed amount
certified in the Architect’s final Certificate for Payment.
§ 12.2.4 The Owner’s final payment to the Contractor shall be made no later than
forty five (45) days after the issuance of the Architect’s final Certificate for
Payment.
§ 12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor’s Overhead & Fee applicable thereto on
the same basis as if such costs had been incurred prior to final payment, but
not in excess of the Guaranteed Maximum Price. If the Contractor has

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     12  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



participated in savings as provided in Section 5.2, the amount of such savings
shall be recalculated and appropriate credit given to the Owner in determining
the net amount to be paid by the Owner to the Contractor.
ARTICLE 13 DISPUTE RESOLUTION
§ 13.1 INITIAL DECISION MAKER
The Architect or Owner’s agent, at Owner’s absolute election, shall serve as
Initial Decision Maker pursuant to Section 15.2 of AIA Document A201–2007,
unless the parties appoint below another individual, not a party to the
Agreement, to serve as Initial Decision Maker.
(If the parties mutually agree, insert the name, address and other contact
information of the Initial Decision Maker, if other than the Architect.)
§ 13.2 BINDING DISPUTE RESOLUTION
For any Claim subject to, but not resolved by mediation pursuant to Section 15.3
of AIA Document A201–2007, the method of binding dispute resolution shall be as
follows:
(Check the appropriate box. If the Owner and Contractor do not select a method
of binding dispute resolution below, or do not subsequently agree in writing to
a binding dispute resolution method other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)

  o         þ   Litigation in a court of competent jurisdiction     o    

ARTICLE 14 TERMINATION OR SUSPENSION
§ 14.1 Subject to the provisions of Section 14.2 below, the Contract may be
terminated by the Owner or the Contractor as provided in Article 14 of AIA
Document A201–2007.
§ 14.2 If the Owner terminates the Contract for cause as provided in Article 14
of AIA Document A201–2007, the amount, if any, to be paid to the Contractor
under Section 14.2.4 of AIA Document A201–2007 shall not cause the Guaranteed
Maximum Price to be exceeded, nor shall it exceed an amount calculated as
follows:

  .1   Take the Cost of the Work incurred by the Contractor to the date of
termination;     .2   Add the Contractor’s Overhead & Fee computed upon the Cost
of the Work to the date of termination at the rate stated in Section 5.1.1; and
    .3   Subtract the aggregate of previous payments made by the Owner.

§ 14.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 14.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 14, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.
§ 14.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201–2007; in such case, the Guaranteed Maximum Price and Contract Time
may be equitably adjusted as provided in Section 14.3.2 of AIA Document
A201–2007, except that the term “profit” shall be understood to mean the
Contractor’s Overhead & Fee as described in Section 5.1.1 of this Agreement.
§ 14.5 Notwithstanding anything contained herein to the contrary, the Owner may
for any reason and at its sole and absolute election, terminate the Contract
subsequent to the subcontractor and supplier bidding and prior to the
Authorization to Proceed. In such event, the Owner shall owe the Contractor a
total amount of only Ninety-

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     13  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



Thousand Dollars ($90,000) for Pre-Construction Services. If Owner has made
partial payments against the Pre-Construction Services and there remains any
amount outstanding and not paid against the $90,000, then Owner shall pay the
remaining amount, but in no event more than the $90,000 in total, within 30 days
of receipt of Contractor’s invoice for same. However, if Owner issues the
Authorization to Proceed to Contractor, then Owner shall pay to Contractor only
Forty-Thousand Dollars ($40,000) for Pre-Construction Services.
ARTICLE 15 MISCELLANEOUS PROVISIONS
§ 15.1 Where reference is made in this Agreement to a provision of AIA Document
A201–2007 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.
§ 15.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.
(Insert rate of interest agreed upon, if any.)
     Six percent (6%) per annum
§ 15.3 The Owner’s representative:
(Name, address and other information.)
Ralph E. Fisher
Division Head
Washington Gas
6801 Industrial Road
Springfield, Virginia 22151
§ 15.4 The Contractor’s representative:
(Name, address and other information.)
Jeremy S. Bardin
Executive Vice President
Hitt Contracting Inc.
2900 Fairview Park Drive
Falls Church, Virginia 22042
Or
Kim E. Roy
Vice President
HITT Contracting, Inc.
2900 Fairview Park Drive
Falls Church, VA 22042
§ 15.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.
§ 15.6 Other provisions:
Confidentiality Contractor shall maintain in confidence any and all information
regarding the Owner obtained or developed by Contractor in the course of
performance of its obligations hereunder (“Confidential Information”).
Confidential Information shall not include information that:

  a.   is already known to Contractor and was properly obtained by Contractor
prior to the effective date of this Agreement;

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     14  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



  b.   is already in the public domain or becomes available to the public other
than through a negligent act or omission or willful misconduct of the
Contractor;     c.   is acquired in good faith from a third party and at the
time of acquisition the Contractor had no knowledge or reason to believe that
such information was wrongfully obtained or disclosed by the third party;     d.
  is independently developed by Contractor from information not defined as
“Confidential Information “ in this Agreement, as evidenced by Contractor’s
written records or

Contractor shall not disclose any Confidential Information to any third party
without the prior written consent of Owner. The fact that Owner is a client of
Contractor is information within the meaning of this Section. All third parties
must sign a confidentiality agreement with Owner prior to the disclosure by
Contractor. Contractor shall, upon request by Owner and promptly upon the
expiration of this Agreement, return to Owner any and all documents and
materials regarding Owner that Contractor obtained from Owner during the course
of the performance of this Agreement.
     Notwithstanding anything in this Agreement to the contrary, Contractor may
disclose Confidential Information without Owner’s prior written consent when
such disclosure by the Contractor is required under applicable law or by a valid
subpoena or other court or governmental order, decree, regulation or rule;
provided, however, that if disclosure is required under this provision,
Contractor shall advise Owner of the requirement to disclose Confidential
Information prior to such disclosure and as soon as reasonably practicable after
Contractor becomes aware of such required disclosure; and further provided that
upon the request of the Owner, the Contractor agrees to cooperate in good faith
with and at the expense of the Owner in any reasonable and lawful actions which
the Contractor takes to resist such disclosure, limit the information to be
disclosed or limit the extent to which the information so disclosed may be used
or made available to third parties.
     No party shall use the name or picture of any other party or of their
property, in any public communication (printed, electronic, or photographic),
including marketing materials, press releases, newpapers, or magazines
(business, industry, trade), without the written consent of the party whose name
is being used. Any request will allow at least five (5) business days for party
to review and provide comments
ARTICLE 16 ENUMERATION OF CONTRACT DOCUMENTS
§ 16.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated in the sections below.
§ 16.1.1 The Agreement is this executed AIA Document A102–2007, Standard Form of
Agreement Between Owner and Contractor as modified.
§ 16.1.2 The General Conditions are AIA Document A201–2007, General Conditions
of the Contract for Construction as modified.
§ 16.1.3 The Supplementary and other Conditions of the Contract:

              Document   Title   Date   Pages              

§ 16.1.4 The Specifications:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)
As delineated in Exhibit B attached to and made a part of this Agreement in the
Authorization to Proceed
(Table deleted)
§16.1.5 The Drawings:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)
As delineated in Exhibit A attached to and made a part of this Agreement in the
Authorization to Proceed

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     15  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



(Table deleted)
§ 16.1.6 The Addenda, if any:

          Number   Date   Pages
As delineated in Exhibit C attached to and made a part of this Agreement in the
Authorization to Proceed
       

(Paragraph deleted)
§ 16.1.7 Additional documents, if any, forming part of the Contract Documents:
(Paragraphs deleted)

  .1   Other documents, if any, listed below:         RFP dated January 11, 2010
issued by Owner including any and all addenda or Owner answered RFI’s        
Contractor’s RFP response dated January 25, 2010         In the event of a
conflict in interpretation between this Agreement and any of the documents
referenced herein or attached hereto and made a part hereof, then in all
instances and events the strictest and best interpretation in the interests of
the Owner shall prevail. Nonetheless, the priority of document interpretation is
as follows:

  1)   A-102 as modified herein with Exhibits     2)   A-201 as modified herein
with Exhibits     3)   The Plans including Addenda     4)   The Specifications
including Addenda     5)   GMP and applicable Clarifications as approved by
Owner and attached to this Agreement as Exhibit F     6)   Owner issued answers
to RFI’s during GC RFP bid period     7)   The Contractor’s RFP response issued
January 25,2010     8)   The Owner’s RFP issued January 11, 2010

ARTICLE 17 INSURANCE AND BONDS
The Contractor shall purchase and maintain insurance and provide bonds as set
forth in Article 11 of AIA Document A201–2007.
(State bonding requirements, if any, and limits of liability for insurance
required in Article 11 of AIA Document A201–2007.)

      Type of insurance or bond   Limit of liability or bond amount ($ 0.00)
Builder’s Risk Insurance
  100% of Contract Sum at a minimum
 
   
A 100% Payment and Performance Bond Notwithstanding the aforementioned, Owner
reserves the right, in its sole and absolute discretion, to determine whether or
not the actual placement, execution and delivery of the Payment and Performance
Bond will be required as a condition of the Authorization to Proceed. In any
event Owner and Contractor shall require 100% Payment and Performance Bonds for
each subcontractor, supplier or self-performed work in excess of Two Hundred
Fifty
  100% of Contract Sum

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     16  
 
  User Notes:   (1751853946)        

 



--------------------------------------------------------------------------------



 



      Type of insurance or bond   Limit of liability or bond amount ($ 0.00)
Thousand Dollars ($250,000) per contract; which at the subcontractor, supplier
and self-performed work shall be a cost of the Work
   

This Agreement entered into as of the day and year first written above.

         
/s/ Adrian P. Chapman
  /s/ Brett Hitt    
 
OWNER (Signature)
 
 
CONTRACTOR (Signature)    
 
       
Adrian P. Chapman
  Brett Hitt    
President and Chief Operating Officer
  Co-President    
 
(Printed name and title)
 
 
(Printed name and title)    

                  Init.

/   AIA Document A102™ — 2007 (formerly A111™ — 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 11:40:30 on 06/08/2010 under Order No.3070003063_1 which expires on
03/08/2011, and is not for resale.     17  
 
  User Notes:   (1751853946)        

 